Citation Nr: 0402980	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  99-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for traumatic arthritis of the low back.

2.  Entitlement to service connection for arthritis of the 
left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The RO granted entitlement to service connection for 
traumatic arthritis of the low back and assigned a 
noncompensable evaluation effective April 29, 1998, date of 
claim.  

The RO also denied entitlement to service connection for 
arthritis of the left hip.

As the veteran is appealing the original assignment of a 0 
(zero) percent disability evaluation following an award of 
service connection for traumatic arthritis of the low back, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time; hence, the issue has 
been appropriately characterized as reported on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  

In an August 1999 rating decision, the RO granted a 10 
percent rating for traumatic arthritis of the low back 
retroactive to April 29, 1998.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  




The veteran has not withdrawn his appeal and as such, it 
remains in appellate status. 

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The veteran's claim of entitlement to an initial rating in 
excess of 10 percent disabling for traumatic arthritis of the 
low back is addressed in the REMAND portion of the instant 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran was discharged from service in April 1985.

3.  The competent and probative evidence of record 
establishes that the veteran was first diagnosed with 
degenerative arthritis of the hips in September 1985.


CONCLUSION OF LAW

Degenerative arthritis of the left hip is presumed to have 
been incurred during the veteran's period of active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.


Analysis

Preliminary Matters: Duties to Notify & to Assist

In view of the favorable disposition of the issue resolved in 
this determination, the Board finds that further development 
under the Veteran's Claims Assistance Act of 2000 (VCAA) 
and/or previously existing law is not necessary, and that any 
deficiencies in the duties to notify and to assist merely 
constitute harmless error.  


Service Connection

The veteran contends that he is entitled to service 
connection for arthritis of the left hip.  Specifically, he 
asserts that he incurred the aforementioned disability as a 
result of a fall he took during his period of active duty 
service.

The Board has reviewed the evidence of record, which 
includes, but is not limited to: the veteran's service 
medical and personnel records; his contentions; reports of VA 
examination dated in September 1985, September 1997, June 
1999, September 2000, March 2002, and May 2002; VA outpatient 
treatment records dated between 1985 and 2000; private 
medical records from Dr. BMH, to include those submitted by 
the veteran at his Travel Board hearing for which he 
submitted a waiver of RO consideration; and a transcript of 
the testimony provided by the veteran before the undersigned 
Veterans Law Judge in July 2003.  




Based on the delineated evidence, the Board finds that 
service connection for arthritis of the left hip is 
warranted.  In this regard, service medical records indicate 
the veteran complained of left hip joint pain in July 1981.  
At that time, the examiner found there was no evidence of 
injury.  The veteran was diagnosed with bursitis.  Service 
medical records also confirm that he fell of a ladder in 
October 1984. 

Upon VA examination in September 1985, while the veteran's 
complaints were with respect to his right hip, the examiner 
diagnosed the veteran with degenerative arthritis of "both 
hips."  Range of motion studies were not performed.  The 
Board would note at this juncture that service connection for 
traumatic arthritis of the right hip was granted in a 
November 1985 rating decision.

In September 1997, the veteran was afforded an additional VA 
examination.  Range of motion in the left hip was as follows: 
internal rotation to 40 degrees and external rotation to 45 
degrees.  X-rays of the bilateral hips showed no joint 
effusion, fractures, or foreign bodies.

VA outpatient treatment records dated between 1985 and 1999 
are also contained in the claims folder.  An entry dated in 
November 1996 indicates that x-rays of the pelvis showed no 
abnormalities; however, a June 1998 entry noted the veteran 
had a history of degenerative arthritis of the left hip.  X-
rays taken in January 1999 showed minimal degenerative 
changes in the pelvis and slight sclerosis of the sacroiliac 
joints worse on the left.

Additional VA outpatient treatment records dated in 2000 show 
the veteran had degenerative joint disease of the left hip.  
A July 2001 statement from Dr. BMH shows the veteran 
complained of bilateral hip pain due to arthritis as a result 
of a fall in service.  Dr. BMH advised that there could be a 
definite cause and effect from the veteran's fall in service 
and his current symptomatology.

Upon VA examination in March 2002, the veteran complained of 
bilateral hip pain.  Range of motion of the bilateral hips 
was as follows: flexion of 120 degrees; extension of 15 
degrees; abduction of 50 degrees; adduction of 30 degrees; 
lateral rotation of 60 degrees; and medial rotation of 40 
degrees.  X-rays of the hips revealed mild degenerative joint 
disease.

The veteran was afforded a final VA examination in May 2002.  
He again complained of bilateral hip pain.  He did inform the 
examiner that he had fallen off a ladder in service.  He 
denied any further trauma to his left hip since his discharge 
from service.  
Range of motion studies were performed.  The results were the 
same as found during the March 2002 examination.  The 
examiner further recorded that the veteran did not have any 
pain, weakened movements, excessive fatigability, or 
incoordination on movement.  There was no additional loss of 
movement on forced range of motion.  The veteran was 
diagnosed with a history of bilateral hip pain and mild 
degenerative joint disease.  

Finally, the veteran testified before the undersigned 
Veterans Law Judge in July 2003.  He indicated that he had 
degenerative joint disease of the left hip and took Advil, as 
well as Tylenol, to relieve his symptoms.  At his hearing, he 
submitted additional private medical records from Dr. BMH 
dated in July 2001.  The Board notes the veteran waived 
initial RO consideration.  These records shows that he 
reported left hip pain since his fall in service.  He was 
diagnosed with degenerative joint disease of the left hip, 
which the examiner found was secondary to the in-service 
fall.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102. 

Though the veteran's service medical records do not contain a 
diagnosis of degenerative arthritis of the left hip, the 
veteran did complain of left hip pain in service.  
In addition, service medical records clearly indicate the 
veteran sustained a fall in service.  A chronic disease like 
degenerative arthritis will be presumed to have been incurred 
in service if it manifested to a degree of 10 percent or more 
within one year from the date of separation from service. 
38 C.F.R. §§ 3.307, 3.309.

In the instant case, the veteran was diagnosed with 
degenerative arthritis of the bilateral hips within five 
months after his discharge from service.  Degenerative 
arthritis is rated on the basis of limitation of motion. See 
38 C.F.R. § 4.71a, diagnostic code 5003.  As noted 
previously, range of motion studies of the left hip were not 
performed upon VA examination in September 1985.  

However, when limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected. Id.  
Therefore, the Board is satisfied that degenerative arthritis 
of the left hip manifested to a compensable degree within one 
year of separation from service.  

While the Board is not unmindful that some medical records 
dated after the September 1985 VA examination are 
questionable as to the presence of degenerative arthritis of 
the left hip, the Board does not find that to be dispositive 
in this case in light of the other probative evidence of 
record, which clearly indicates the veteran has degenerative 
arthritis in his left hip.  Further, Dr. BMH has opined that 
degenerative joint disease of the left hip is related to the 
veteran's fall in service.

Therefore, as the evidence is in relative equipoise, the 
veteran's claim of entitlement to service connection for 
arthritis of the left hip must be granted.


ORDER

Entitlement to service connection for degenerative arthritis 
of the left hip is granted.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA as 
to the issue of entitlement to a rating in excess of 10 
percent for traumatic arthritis of the back, as clarified by 
Quartuccio, supra.  

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004.  In that decision 
the CAVC stated that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2003) must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".

As the Board noted above, the veteran has also filed a claim 
of entitlement to an initial rating in excess of 10 percent 
disabling for traumatic arthritis of the low back.  A 
preliminary review of the record indicates the matter is not 
ready for appellate disposition.

Initially, the Board notes that while the veteran is rated as 
having traumatic arthritis of the low back, degenerative 
arthritis is evaluated using the same diagnostic criteria.  
See 38 C.F.R. § 4.71a, diagnostic codes 5003, 5010.  They are 
both rated on loss of limitation of motion.

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument on this 
issue.  

As the Board intends to rely on the new laws in adjudicating 
the veteran's claim of entitlement to an initial rating in 
excess of 10 percent disabling for traumatic arthritis of the 
low back, which have not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  See 38 C.F.R. 
§ 20.903(c).

While the case is in remand status, the veteran should be 
afforded an additional VA examination in connection with his 
claim on appeal.  The last VA examination of record is dated 
in May 2002.  

The Board finds that the May 2002 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, as it does not address the new diagnostic 
criteria.  38 C.F.R. § 4.70.  





The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  





The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for traumatic arthritis of 
the low back.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  VA should notify the veteran that the 
rating criteria for evaluating 
disabilities of the spine were amended, 
effective from September 26, 2003. See 68 
Fed. Reg. 166, 51454-51458. (August 27, 
2003). A copy or summary of the applicable 
law to be considered must be attached.

6.  Once the veteran has been notified of 
the change in the disabilities of the 
spine regulations, the VBA AMC should 
arrangement for a VA special orthopedic 
examination of the veteran for the 
purpose of ascertaining the current 
nature and extent of severity of his 
traumatic arthritis of the low back.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous/revised criteria for rating 
disabilities of the spine,, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected traumatic 
arthritis of the low back involve only 
the joint structure, or do they also 
involve the muscles and nerves?
(b) Does the service-connected traumatic 
arthritis of the low back cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.
(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
traumatic arthritis of the low back, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
traumatic arthritis of the low back, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected traumatic arthritis 
of the low back.
(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
traumatic arthritis of the low back, and 
if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected traumatic arthritis 
of the low back.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Also, the examiner must clearly document 
review of the claims folder in his/her 
examination report, and provide opinions 
as to whether the veteran's arthritis of 
the low back is manifested by:

a)	Favorable or unfavorable ankylosis of 
the lumbar spine;
b)	moderate limitation of motion of the 
lumbar spine; or,
c)	muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.	

The examiner is asked to take into 
account the notes listed below which have 
been added following diagnostic code 
5242 for degenerative arthritis of the 
spine. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code. 

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual.  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual 
will be accepted.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an initial increased 
evaluation for traumatic arthritis of the 
low back.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1), 4.40, 4.45, 
4.59 (2003), the revised criteria for 
rating spinal disorders 38 C.F.R. 
§ 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluation, and may result in its 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



